Title: From George Washington to John Hancock, 25–26 April 1776
From: Washington, George
To: Hancock, John

 

Sir
Newyork 25th[–26] April 1776

I received by Last evenings post, a Letter from Joshua Wentworth Esqr. of Portsmouth, who I had appointed Agent for our Little fleet, in that Province, it is dated the 15th Instant, an extract from which, I have the honor of transcribeing for your perusal.
“The 3d Instant Commodore Manly brought in the Brigte Elizabeth, One of the 3d Division, which Saild from Nantasket, with a valuable Cargo of English Goods, & a few hogsheads of Rum & Suggar, by a Mr Jackson who, was passenger, part freighter and a very tory—Suppose the Cargo worth twenty thousand pounds Stg. those goods are the greater part owned by the Late Inhabitants of Boston, & by Some that were Inhabitants, when the troops Left it[,] the residue by this Mr Jackson, & others of the Same Cast—the Complicate State of this prize, required my immediate Setting off for Boston, expecting I might find some directions, for my government there[.] when I waited on General Ward, who was obligeing enough to give me his opinion (but not able to direct haveing receiv’d no instruction to the point) that the vessel & Cargo must be Libelld, and a dividend to the Captors woud follow, of all Such goods, as might be Legaly claimed by the friends to America, & those that was the property, of them Inimical, might be decreed forfeited—upon further Inquirey I was informed, a Resolve pass’d in Congress, that all vessels & Goods, retaken previous to a Condemnation by a Brittish Court of Admiralty, were Liable to a partial decree (by every Colony Judge) to the Captors not more than one third nor less than one fourth—the present prize falls under this Resolve; and any other that may be property of our Internal enemies Liable to a full Confiscation may be necessary for my Government, therefore Shall be much obliged by your full direction of this Capture & a Copy of the Continental resolves thereon—this Brigte is ownd by a Mr Richard Hart, of this town, taken on her return from the west indies Last October and Carried into Boston, not Condemnd, the Rum on board are Seventeen hhds and four of Sugar, not removed out of her from the time of Capture, the other Cargo

was in general Stolen by virtue of General Howes proclomation (which undoubtedly you have Seen) apointing one Crean Brush Superintendant, who by the way, was taken in the prize & is now Confind in the Massachusets Colony, with Mr Jackson and Sundry others, by order of the General Court, to whom General Ward deliverd them.
“there were a Serjeant & twelve privates of the 4th or Kings own Regiment taken prisoners on board, with the others makeing Sixty three Souls among whom are four negroes (two men & two women) which I have Confind in Goal here, Concluding they may be esteemd a part of the prize.
“there appeard from the pilage of this Cargo (by many of the passengers) the property was in him who Coud Secret the most—for when examening the chests & beding of the prisoners, I found great quantity of goods that they had Collected while on board which were taken out of warehouses, without packing & hove promiscuously on board the vessel, even the Sailors had provided for their disposal at pleasure⟨,⟩ in fact, the destruction of property (under Cover of General Howes proclomation) is unparaleld. I thought it my duty to be critical in examening for Cash which renderd it necessary to insist on a Close Scrutiny, & found about one hundred pounds Sterlg vizt £36.18.7 on Mr Jackson & £62.16 on a Mr Keighley, Likewise £159.1.9 of Mr Jackson in five Setts of exchange, which I now have in possession, Considering that a man So inimical to his Country, ought to be disposessd of any interest, whereby he Coud be benefitted, added to which they are navy bills, except £60, the draft of Governor Wentworth[;] on this point Shoud be obliged by your opinion and direction.
“I am now dischargeing the Cargo, as it is in a perishing Situation, and when Selected, & the regular Course, persued thorough the Admiralty, Shall advertize agreeable to His Excellencys Instructions to General Ward, who was obligeing eno’ to give me an abstract—the General Court of this Province finding a difficulty in makeing a Code of Laws, for the admiralty Court, did not Complete that institution their Last Session, when they adjourned to June which elapse of time will not admit my facilitateing the disposal of the prizes under my Care, So early as I coud wish for the Safety of part of the Interest of the Susannas Cargo, vizt the porter which I fear may be Spoild by

Laying So Long it not haveing equal body, to that Commonly imported for Sale, which induces me to desire your direction for a disposal of that article, either at private or public Sale.[”]
that Sir is an exact copy of part of Mr Wentworths Letter to Mr Moylan, I now request you will please to direct me, in what manner I shall instruct the Agent respecting this Complicated Cargo, & whether he may be impowerd to dispose of the porter, or any other articles on board the prizes in his Care, which the delay of establishing the Court of Admiralty, may make Liable to perish.
I have not yet heard that there has been any trial of the prizes Carried into Massachusets bay this procrastination is attended with very bad Consequences. Some of the vessels I had fitted out are now laid up, the Crews being disatisfied, that they Cannot get their prize money. I have tired the Congress upon this Subject, but the importance of it, makes me again mention that if a Summary way of proceeding is not resolvd on, it will be impossible to get our vessels mannd. I must allso mention to you Sir, that Captain Manly & his Crew, are desireous to Know when they may expect, their part of the value of the Ordnance Stores, taken Last fall, they are anxious to Know what the amount may be as the Inventory of that Cargo is in the hands of Congress I woud humbly Submitt it to them, whether a valuation thereof Shoud not be made, & the Captors Dividend be remitted them as Soon as possible, it will give them Spirit, & encourage them to be alert in Looking out for other prizes.
Several Officers belonging to the Regiments raised in these middle Colonies, inform me that their men (notwithstanding their agreement) begin to murmur at the distinction of pay made between them and the Regiments from the Eastward—I woud be glad that the Congress woud attend to this in time, Lest it may get to Such a pitch as will make it difficult to Suppress, they argue that they perform the Same duty, undergo the Same fatigue, & receive five dollars when the eastern Regiments receive Six & two thirds dollars ⅌ month—for my own part I wish they were all upon the Same footing, for if the Brittish Army will not face this way, it will be necessary to detatch a great part of our troops; in that Case I woud, for many reasons, be Sorry there Should be any distinctions of Regiments, that are all in pay of the United Colonies, the defficiency of Arms, (in the Newyork

Regiments especially), is very great, if I am rightly informd there are Scarce as many in Colonel Ritzimas Regiment as will arm one Company, Can the Congress remedy this evil? if they Can, there shou’d not a moment be lost in effecting it, as our Strength at present is, in reality, on paper only—Shou’d we think of dischargeing those men who are without Arms, the remedy woud be worse than the desease, for by vigourous exertions I hope arms may be procured, and I well Know that the raising men is exceeding difficult, especialy to be engaged dureing the Continuance of the war, which is the footing on which Colonel Ritzimas Regiment is engaged.
April the 26th—I had wrote thus far, before I was honourd with your favor of the 23d Instant—In obedience to the Order therein Containd, I have directed Six Regiments more for Canada, which will embark as Soon as vessels & other necessarys Can be provided, these Regiments will be Commanded by General Sullivan, I shall give him Instructions to join the forces, in that Country under General Thomas as Soon [as] possible.
With respect to Sending more troops to that Country, I am realy at a Loss what to advise, as it is impossible at present to Know the designs of the enemy—Should they Send the whole force under General Howe up the River St Laurence to relieve Quebec & recover Canada, the troops gone & now going will be insufficient to Stop their progress; and Shou’d they think proper to Send that, or an equal force this way from Great Britain, for the purpose of possesing this City, & Secureing the navigation of Hudsons River the troops Left here will not be Sufficient to oppose them, & yet for any thing we Know—I think it not improbable they may attempt both, both being of the greatest importance to them, if they have men.
I Coud wish indeed that the Army in Canada shoud be more powerfully reinforced, at the Same time I am Conscious, that the trusting this important post (which is now become the Grand Magazine of America) to the handful of men remaining here is running too great a risque—the Secureing this post & Hudsons River, is to us allso, of So great Importance, that I cannot at present advise the Sending any more troops from hence; on the Contrary, the General Officers now here whom I thought it my duty to consult, think it absolutely necessary to encrease the

Army at this place, with at Least ten thousand men, especialy when it is Considerd that from this place only, the Army in Canada must draw its Supplies, of Ammunition, provisions, and most probably of men—that all reinforcements Can be Sent from hence much easier, than from any other place. By the inclos’d Return you will See the State of the Army here, and that the number of effective men is far Short, of what the Congress must have expected.
I have found it necessary to order Colonel Daytons Regiment from New Jersey to march as one of the Six to Canada—wherefore I must reccommend it to Congress to order two Companies, of one of the Regiments Still in Pensilvania to march to Cape May, which Can be done much Sooner, for had this destination, of that Regiment not taken place, it woud have been very inconvenient to have detachd two Companies from it to that place, as the march woud, (according to Lord Sterlings & other accounts) have been at Least two hunderd miles from Amboy, & they must have passd within twenty miles of Philadelphia, there being no practicable road along the Sea Coast of New Jersey for their baggage to have passed, Doctor Potts who is bearer hereof, was I understand, appointed Director of the Hospital, for these middle Colonies, but the Army being removed, with the General Hospital from the eastward, does in Course Supersede him, he is inclind to go to Canada, where he may be very usefull, if a person is not allready appointed for that Department, I woud humbly beg Leave to ask the Congress, whether in all these appointments, it woud not be best, to have but one Chief, to whom all the others Shoud be Subordinate—I have the honour to be Sir Your Most Ob. H: St

Go: Washington

